   Case 2:20-mj-01188-MF Document 11 Filed 12/01/20 Page 1 of 1 PageID: 22




MAXIMILLIAN A. NOVEL
Novel Law, LLC
26 Journal Square Plz, Ste. 1201
Jersey City, New Jersey 07306
T: 201-253-6330
F: 201-659-1964
mnovel@novellaw.com
Attorneys for the Defendant, Junius Aquino

UNITED STATES OF AMERICA,              :     UNITED STATES DISTRICT COURT
                                       :        DISTRICT OF NEW JERSEY
                                       :
         v.                            :                Mag. No. 20-1188
                                       :
                                       :
JUNIUS AQUINO                          :             NOTICE OF MOTION


PLEASE TAKE NOTICE that the undersigned attorney hereby moves for a reconsideration of
detention on behalf of the Defendant, Junius Aquino, in the above-captioned matter.

PLEASE TAKE FURTHER NOTICE that the undersigned attorney relies on the attached
Attorney Certification and proposed Order in support of this matter.

PLEASE TAKE FURTHER NOTICE that the undersigned attorney hereby requests oral
arguments be heard in this matter.

                                             Respectfully submitted,




                                             MAXIMILLIAN A. NOVEL
                                             Attorney for Defendant
MAN
cc: Samantha Fasanello, via ECF only
    Rhonda Legrand, via ECF and e-mail
